                                                                FILEDPage 1 of 6
Case 2:18-cv-00341-JNP-DAO Document 145 Filed 05/28/21 PageID.1400
                                                         2021 MAY 28 AM 11:12
                                                               CLERK
                                                         U.S. DISTRICT COURT

            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


  PAUL G. AMANN,                                    MEMORANDUM DECISION AND
                                                    ORDER DENYING MR. HANKS’
         Plaintiff,                                 SECOND MOTION TO QUASH
                                                    SUBPOENA TO R. JASON HANKS
  v.                                                (DOC. NO. 132)

  OFFICE OF THE UTAH ATTORNEY                       Case No. 2:18-cv-00341-JNP-DAO
  GENERAL; SEAN REYES; BRIDGET
  ROMANO; CRAIG BARLOW; SPENCER                     Judge Jill N. Parrish
  AUSTIN; TYLER GREEN; and DANIEL
  WIDDISON,                                         Magistrate Judge Daphne A. Oberg

         Defendants.


        Before the court is pro se nonparty Robert Jason Hanks’ Objection to and Motion to

 Quash Second Subpoena to R. Jason Hanks (“Hanks’ Second Mot. to Quash,” Doc. No. 132),

 which seeks to quash a subpoena for production of documents issued to Mr. Hanks by Defendant

 Office of the Utah Attorney General (“AGO”). The court held a hearing on the motion on May

 26, 2021. For the reasons stated at the hearing and set forth below, the court DENIES the motion

 but orders the AGO and Mr. Hanks to meet and confer regarding time limitations and search

 terms to reduce the burden of responding to the subpoena.

        Mr. Hanks and Plaintiff Paul G. Amann are both attorneys and former AGO employees.

 In this case, Mr. Amann alleges he was wrongfully terminated by the AGO in retaliation for

 whistleblowing activities, including his support of Mr. Hanks’ sexual harassment claim against

 the AGO. (Second Am. Compl. ¶¶ 56, 74, 134–36, Doc. No. 89.) The AGO asserts Mr. Amann

 was terminated for nonretaliatory reasons, including his alleged harassment of another employee,




                                                1
Case 2:18-cv-00341-JNP-DAO Document 145 Filed 05/28/21 PageID.1401 Page 2 of 6




 Cynthia Poulson, in which Mr. Hanks participated. (See Opp’n. to Pl.’s Mot. to Quash Subpoena

 Duces Tecum 2, Doc. No. 105.)

        The AGO’s subpoena to Mr. Hanks contains three requests for the following documents:

 (1) correspondence between Mr. Amann and Mr. Hanks from December 1, 2013 to the present

 concerning specified topics, including the AGO, Mr. Amann’s and Mr. Hanks’ alleged

 whistleblowing activities, Cynthia Poulson, and Mr. Amann’s termination; (2) documents

 regarding Cynthia Poulsen; and (3) documents regarding Mr. Amann’s participation in or

 support of Mr. Hanks’ claims of sexual harassment against the AGO. (Ex. A to Def.’s Opp’n to

 Hanks’ Second Mot. to Quash, Subpoena, Doc. No. 136-1 at 6.)

        Mr. Hanks and Mr. Amann have both filed prior, unsuccessful motions to quash this

 same subpoena. The court denied Mr. Hanks’ first motion to quash the subpoena, which alleged

 insufficient service. (Mot. to Quash Subpoena to R. Jason Hanks, Doc. No. 122; Order Den.

 Mot. to Quash Subpoena to R. Jason Hanks, Doc. No. 129). The court also denied Mr. Amann’s

 motion to quash the subpoena, which argued the subpoena sought irrelevant documents and was

 intended to harass and embarrass him. (Pl.’s Mot. to Quash Subpoena Duces Tecum, Doc. No.

 104); Order Den. Pl.’s Mot to Quash Subpoena Duces Tecum and Short Form Mot. for

 Protective Order, doc. No. 114.) The district judge overruled Mr. Amann’s objection to that

 order. (Order Affirming Magistrate Judge Order Den. Pl.’s Mot to Quash Subpoena Duces

 Tecum and Short Form Mot. for Protective Order, Doc. No. 141.)

        Mr. Hanks now challenges the subpoena on the grounds that it is unduly burdensome,

 overbroad, irrelevant, and seeks privileged communications. (Hanks’ Second Mot. to Quash 6–

 7, Doc. No. 132.) He estimates he has 400,000 emails, hundreds of gigabytes of computer data,

 and dozens of boxes in storage, and he asserts responding to the subpoena would require fifty to




                                                 2
Case 2:18-cv-00341-JNP-DAO Document 145 Filed 05/28/21 PageID.1402 Page 3 of 6




 one hundred hours of his time. (Id. at 4.) He claims this process would take him six months to a

 year because he works eleven hours a day and has a family. (Id.) If he is required to comply, he

 argues the AGO should pay him his attorney billing rate of $56 per hour for his time, for a total

 of $2,800 to $5,600. (Id.) He also argues the request for nine years of communications is

 overbroad and irrelevant, and he asserts the AGO can and should obtain the requested documents

 from Mr. Amann instead. (Id. at 4–5.) Finally, he contends his communications with Mr.

 Amann are protected by attorney-client privilege because he and Mr. Amann provided legal

 advice to each other. (Id. at 7.)

        In an effort to reduce the burden of responding to the subpoena, the AGO offered to pay

 for a neutral, third-party vendor to perform the initial search for emails between Mr. Hanks and

 Mr. Amann, and then to allow Mr. Hanks to review the emails for responsiveness and privilege.

 (Opp’n to Hanks’ Second Mot. to Quash 3, Doc. No. 136.) Mr. Hanks rejected this offer. (Id.)

 At the hearing, the AGO also agreed to limit the timeframe of Requests 2 and 3 in the subpoena

 and to propose search terms to reduce Mr. Hanks’ burden of responding.

        Rule 45 of the Federal Rules of Civil Procedure requires a court to quash or modify a

 subpoena if it calls for disclosure of privileged matter or subjects a person to undue burden,

 among other reasons. Fed. R. Civ. P. 45(d)(3)(A)(iii)–(iv). This rule also requires the party

 issuing the subpoena to “take reasonable steps to avoid imposing undue burden or expense on a

 person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). An order enforcing a subpoena “must

 protect a person who is neither a party nor a party’s officer from significant expense resulting

 from compliance.” Fed. R. Civ. P. 45(d)(2)(B)(ii).

        As an initial matter, overbreadth and irrelevance are not included among the grounds to

 quash a subpoena listed in Rule 45. See Fed. R. Civ. P. 45(d)(3)(A)–(B). Moreover, the court




                                                  3
Case 2:18-cv-00341-JNP-DAO Document 145 Filed 05/28/21 PageID.1403 Page 4 of 6




 has already determined this subpoena seeks documents relevant to the claims and defenses in this

 case and is not overbroad. (Order Den. Pl.’s Mot to Quash Subpoena Duces Tecum and Short

 Form Mot. for Protective Order, doc. No. 114; Order Overruling Obj. to Magistrate Judge Order,

 Doc. No. 141.) All three requests in the subpoena are relevant to the parties’ claims and

 defenses, including Mr. Amann’s claim that he was retaliated against for supporting Mr. Hanks’

 sexual harassment claim and the AGO’s defense that Mr. Amann was, instead, terminated for

 harassing Ms. Poulson. The timeframe from 2013 to the present is also relevant for the reasons

 stated in the prior orders, and the AGO has agreed to propose greater time limitations for the

 requests within this broader timeframe.

        Mr. Hanks has not shown the subpoena is unduly burdensome or will impose significant

 expense. Mr. Hanks has not alleged a monetary cost, but he argues it will take him significant

 time to search his emails, computer files, and boxes of documents. Mr. Hanks’ claim that

 compliance will require fifty to one hundred hours of work is not supported by the information

 he provided to the court. The universe of potentially responsive emails is limited to those

 concerning Mr. Amann and Ms. Poulson, which may be obtained by performing a simple search

 for those individuals’ names and/or email addresses. Because Mr. Hanks has provided no

 estimate of how many such emails exist, the court has no basis to find that reviewing and

 producing this limited subset of emails would impose an undue burden. Moreover, Mr. Hanks

 cannot fairly complain about the burden of conducting the initial search where he rejected the

 AGO’s offer to pay a neutral third party to perform this step. Mr. Hanks also failed to explain

 why a search of his computer files or boxes would require fifty to one hundred hours. Thus, Mr.

 Hanks has not demonstrated responding to the subpoena would impose an undue burden or

 significant expense.




                                                 4
Case 2:18-cv-00341-JNP-DAO Document 145 Filed 05/28/21 PageID.1404 Page 5 of 6




        The AGO, on the other hand, did adequately explain why it cannot obtain the requested

 documents directly from Mr. Amann. Mr. Amann testified in his deposition that he deleted some

 of his emails with Mr. Hanks from the relevant time period. (Ex. C to Opp’n to Hanks’ Second

 Mot. to Quash, Dep. of Paul G. Amann (“Amann Dep.”) 322:14–323:2, Doc. No. 136-3.)

 Because there is no way for the AGO to determine which emails Mr. Amann deleted, it is

 reasonable for the AGO to subpoena these documents from Mr. Hanks as an alternative source.

 Additionally, the second and third requests in the subpoena seek documents other than

 communications with Mr. Amann.

        Finally, Mr. Hanks has failed to establish the requested documents are protected by

 attorney-client privilege. “[T]he mere fact that an attorney was involved in a communication

 does not automatically render the communication subject to the attorney-client privilege, rather,

 the communication between a lawyer and client must relate to legal advice or strategy sought by

 the client.” In re Grand Jury Proceedings, 616 F.3d 1172, 1182 (10th Cir. 2010) (internal

 quotation marks omitted) (citations omitted). Mr. Hanks has not provided information showing

 an attorney-client relationship with Mr. Amann which would justify a protective order covering

 all communications with Mr. Amann. In fact, he also has not shown, at this stage, that any of the

 communications at issue were made for the purpose of providing legal advice to Mr. Amann. If

 Mr. Hanks believes specific communications are privileged, he must produce a privilege log.

        For these reasons, the court DENIES Mr. Hanks’ second motion to quash the subpoena

 (Doc. No. 132). The parties are ORDERED to meet and confer regarding time limitations and




                                                 5
Case 2:18-cv-00341-JNP-DAO Document 145 Filed 05/28/21 PageID.1405 Page 6 of 6




 search terms by June 2, 2021. The court will hold a follow-up hearing on June 2, 2021, at 4:00

 p.m. to resolve any remaining disputes and to set a deadline for compliance.

        DATED this 28th day of May, 2021.

                                              BY THE COURT:


                                              _________________________________________
                                              Daphne A. Oberg
                                              United States Magistrate Judge




                                                 6
